Citation Nr: 1203312	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for tendonitis of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision prepared by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), and issued by the Nashville, Tennessee RO.

The Veteran testified at a Travel Board hearing before the undersigned in July 2009.  A transcript of that hearing has been associated with the claims file.

By a January 2010 decision, the Board denied the Veteran's claim for a disability rating in excess of 10 percent for degenerative joint disease of the left knee.  As the Veteran has not appealed this decision, it is final and therefore this matter is no longer in appellate status before the Board.  38 U.S.C.A. § 7104.  At this time, the Board also remanded the claims for a disability rating in excess of 10 percent for tendonitis of the left knee and service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder.  

In a May 2011 rating decision, the RO awarded service connection for right knee degenerative joint disease, and assigned a 10 percent disability rating, effective February 10, 2010.  The RO also awarded service connection for right knee ligament instability, and assigned a 10 percent disability rating, effective February 10, 2010.  This decision constitutes a full grant of the benefits sought on appeal for the right knee.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.






FINDING OF FACT

The Veteran's tendonitis of the left knee is productive of joint pain, laxity, mild instability, mild limp, effusion, crepitus, and swelling, and no findings of either dislocation of cartilage with frequent locking, pain and effusion into the joint, or impairment of the tibia or fibula.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for tendonitis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the April 2007 rating decision, he was provided notice of the VCAA in November 2006.  Additional VCAA notice was sent in March 2008.  The VCAA letter and notice indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The, Veteran also received notice in November 2006 and March 2008 pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a statement of the case in June 2008 with subsequent re-adjudication in a May 2011 supplemental statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  In a September 2008 statement attached to his substantive appeal, the Veteran asserted that he met the criteria for a higher evaluation for his tendonitis of the left knee under Diagnostic Code 5257 and he believed that Diagnostic Code 5262 also applied to his left knee.  In addition, he reported his current left knee symptomatology and the effects on his employment and daily activities to VA examiners and to the undersigned Acting Veteran's Law Judge in the July 2009 Travel Board hearing.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, adequate VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  The Veteran testified in the July 2009 Travel Board hearing that no additional records were available.  Additional clinical records were also sought in by the Board in the January 2010 remand portion of their decision, which addressed the claim on the title page.  

Thus, there is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's tendonitis of the left knee has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011), which provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

The Board observes that separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 (providing rating for arthritis) and instability of a knee under Diagnostic Code 5257, and such separate disability ratings have been awarded to the Veteran for both his tendonitis of the left knee pursuant to Diagnostic Code 5257, and for degenerative joint disease of the left knee pursuant to Diagnostic Code 5010 (providing rating for traumatic arthritis).  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Analysis

The Board initially observes that the Veteran has been awarded separate disability ratings for tendonitis the left knee under Diagnostic Code 5257 and degenerative joint disease under Diagnostic Code 5010.  As noted above, the Veteran's claim for a disability rating in excess of 10 percent for degenerative joint disease of the left knee was denied by a January 2010 Board decision, which addressed the rating criteria pertaining to limitation of motion (flexion, extension, ankylosis) and arthritis, under Diagnostic Codes 5010, 5256, 5260, and 5261.  Therefore, the Board finds that the diagnostic criteria applicable to the current claim for a disability rating in excess of 10 percent for tendonitis the left knee are limited to Diagnostic Codes 5257, 5258 and 5259.  

Turning to the evidence, the Veteran contends that his current tendonitis of the left knee warrants a higher disability rating than that presently assigned.  Specifically, in a September 2008 statement attached to his substantive appeal, the Veteran asserted that he met the criteria for a higher evaluation for his tendonitis of the left knee under Diagnostic Code 5257 and he believed that Diagnostic Code 5262 also applied to his left knee.  

VA outpatient treatment records beginning in October 2005, a year prior to the Veteran's October 2006 claim for an increased evaluation, reflect that the Veteran sought podiatric care.  In November 2005, the Veteran complained of left knee pain and requested evaluation of his left knee brace.  He indicated that it needed refitting, as he had been using it for some time.  The Veteran also reported that his work as a mail carrier required him to walk 8 miles per day.  Objective findings revealed no distal edema, 1+ pulses, he limped slightly on the left knee, and he was not wearing a brace at this time.  He was referred to orthotics for refitting of the knee brace.  In August 2006, the Veteran was followed up for left knee pain and presented wearing his left knee brace which was noted to be several years old and worn out, as he used it a lot.  The Veteran reported having taken hydrocodone more often.  Objective findings reveal no distal edema, 1+ pulses, and he limped slightly on the left knee.  He was referred to orthotics for replacement of the knee brace.  The Veteran was issued a replacement medial compartment unloader brace to the left leg.  

In a December 2006 VA examination, the Veteran reported that his left knee had gotten progressively worse and he treated it with bracing, activity limitation, and medication (hydrocodone).  Assistive devices of orthotic inserts and a knee brace were used for walking.  The Veteran's reported functional limitations included the ability to stand more than one hour but less than three and the ability to walk more than three miles.  His reported left knee symptoms included pain, stiffness, weakness, effusion, and locking three times a month.  A physical examination revealed an antalgic gait, flexion to 90 degrees, with pain beginning at 80 degrees, extension to 0 degrees, with pain beginning at 10 degrees, and no additional limitation of motion on repetitive use.  Painful movement was documented.  There were no findings of bumps consistent with Osgood-Schlatter's disease, crepitation, mas behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or other tendon or bursa.  X-rays of the left knee revealed postoperative changes of anterior cruciate ligament (ACL) repair and mild degenerative joint disease.  The examiner found that pain was a major functional limitation and that the Veteran's left knee generated significant occupational effects due to decreased mobility and pain, the Veteran reported missing two weeks of work in the last year due to his left knee.  The effects on his activities of daily living included mild effects on chores, shopping, and traveling, moderate effects on exercise and recreation, severe effects on sports, and no effects on feeding, bathing, dressing, toileting, or grooming.  

VA outpatient clinical records from December 2006 through March 2007 reflect that the Veteran sought treatment for the left knee in March 2007.  At this time, he complained of left knee pain and stated that he wore an underloader brace most of the time which worked well for him.  He was taking Toradol injections for the knee with good relief.  Objective findings revealed no distal edema, 1+ pulses, he limped slightly on the left knee, and he was not wearing a brace at this time.  

A May 2008 private magnetic resonance imaging (MRI) report revealed findings of focal tear in the posterior horn of the medial meniscus near the meniscal root, mild chondromalacia in the medial and lateral compartments, status post ACL reconstruction, post-surgical changes to posterior cruciate ligament (PCL) including abnormal increased internal signal suspicious of tear and fluid signal consistent with PCL ganglion cyst, small accessory ossicle at lower pole of patella, and central defect in patellar tendon probably indicative of donor site for ACL graft.  A May 2008 private treatment report reflects that the Veteran reported having greater difficulty going upstairs than downstairs, difficulty with hills, locking, popping, and instability.  Objective findings of the left knee included well-healed incision sites, neurovascularly intact extremity, positive Lachman's test, positive anterior-drawer sign, slight crepitation to palpation over patellofemoral joint, no increased posterior lateral motion, and 1+ effusion.  Radiographic reports of the left knee were noted to show proper position of all hardware with no evidence of loosened hardware and good joint space.  The private physician concluded in his impression that he could not rule out recurrent ACL/PCL tear of the left knee.  

VA outpatient treatment reports from January 2009 to June 2009 reflect that the x-rays of the left knee were taken in January 2009, demonstrating post surgical change of cruciate ligament reconstruction, well materialized bones, no obvious knee effusion, and mild degenerative joint disease.  In January 2009, the Veteran was followed up for left knee pain with objective findings revealing no distal edema, 1+ pulses, and he limped slightly on the left knee.  A February 2009 VA outpatient treatment notes reflect that the Veteran complained of left knee pain, and frequent locking and catching.  He reported that the left knee was aggravated by prolonged sitting, standing, and walking and was alleviated by his brace sometimes.  Pain was described as constant and radiating through the knee, at an eight to nine out of 10 at its worst, and at a five out of 10 currently.  Objective findings reflect flexion to 90 degrees with pain and extension was limited to 10 degrees.  There was coarse audible crepitus with full extension.  

During a July 2009 Travel Board hearing, the Veteran testified that he used a rigid unloader brace with a hinge and treated his left knee with medication.  He stated that he received treatment for the left knee approximately every six months.  The Veteran reported difficulty with everyday activities, such that he had to sit down and quit what he was doing due to the pain.  He continued to work as a mail carrier, but had been given a shorter delivery route.  The Veteran testified that he was unable to bend his knee to 90 degrees without it hurting.  He estimated that he had lost 40 to 50 percent of his ability to flex the left knee that he had after the first surgery.  The Veteran testified symptoms of having weakness, locking, and instability with repetitive use.

VA outpatient treatment reports from July 2009 to April 2011 reflect that the Veteran was treated for left knee pain in July 2009 with objective findings of no distal edema, 1+ pulses, and he limped slightly on the left knee.  At this time he reported that his current brace was not helping and he was referred to kinesiotherapy for a new left knee brace.  In August 2009, he was fitted for a new left knee brace and complained of frequent buckling and catching with associated pain and instability.  In December 2009, the Veteran reported that his left knee was very unstable, painful, and he wore a brace.  He stated he was currently working as a mail carrier.  Objective findings revealed ACL laxity, tenderness in the medial and lateral left knee, and a full range of motion.  The VA physician at this time did not feel that reconstructive surgery was likely to lead to significant improvements over the Veteran's current stability.  February 2010 x-rays of the left knee reflect findings of post surgical changes with hardware, narrowing of joint spaces and osteoarthritic changes, and small calcifications inferior to patella probably related to old trauma.  

In a February 2010 VA examination, the Veteran reported that his left knee symptoms included pain, instability, giving way, crepitus, swelling, weakness, incoordination, stiffness, decreased speed of joint motion, locking, constant effusion, swelling, tenderness, and severe weekly flare-ups.  Precipitating factors included weight bearing, sitting, and standing.  He reportedly was able to stand for 15 to 30 minute and able to walk more than a quarter of a mile but less than one mile.  He reported the constant use of a left knee brace.  A physical examination revealed an antalgic gait with poor propulsion, crepitus, effusion, heat, malalignment, tenderness, pain at rest, instability, weakness, abnormal motion, guarding of movement, and grinding.  No evidence of abnormal weight bearing, bumps consistent with Osgood-Schlatter's disease, mass behind the knee or clicks or snaps was found.  Instability was characterized as medial/lateral, anterior/posterior, and mild.  Flexion was to 82 degrees and extension was to 0 degrees with pain with active motion.  Objective evidence of pain following repetitive motion was noted, although no additional limitation after repetition of motion was found.  The Veteran was noted to be currently employed full time as a mail carrier with the U.S. Postal Service with a loss of 2 weeks of work within the past 12 months due to knee pain.  His left knee diagnosis included ACL and PCL deficient and degenerative joint disease.  The examiner reported that, on reexamination, there was 1+ laxity of the left knee at 0 degrees and 2+ laxity of the left knee at 30 degrees.  He also found no evidence of a cartilage injury to the left knee by examination, but the Veteran reported that a May 2008 left knee MRI disclosed a medial meniscus tear.  Finally, the examiner found no impairment of the tibia or fibula.  Significant effects on occupational activities were noted, causing decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain, resulting in increased absenteeism.  The effects on his activities of daily living included moderate effects on chores, shopping, dressing, and driving, severe effects on exercise, sports, recreation, traveling, and no effects on feeding, bathing, toileting, or grooming.  Additional effects on the Veteran's postal route were also noted.  

After a careful review of the evidence of record, the Board finds that the Veteran's tendonitis of the left knee is appropriately evaluated as 10 percent disabling and does not warrant a higher disability rating under Diagnostic Code 5257 at any time throughout the appeal.  The Board has based its conclusions on the medical evidence outlined above, which demonstrates symptoms productive of joint pain, laxity, mild instability, mild limp, effusion, crepitus and swelling, and no findings of either dislocation of cartilage with frequent locking, pain and effusion into the joint, or impairment of the tibia or fibula.  While the medical evidence of record demonstrates MRI findings in May 2008 revealed a meniscal tear in the left knee, there is no medical evidence of record of a dislocation of cartilage in the left knee at any time throughout the duration of the appeal.  

The Board also acknowledges the Veteran's reports of difficulty with walking and standing, and he used a hinged, rigid, underloader knee brace constantly; however, the evidence of record does not demonstrate any findings of moderate instability or subluxation of the left knee.  In this regard, the Board notes that VA outpatient treatment reports throughout the record noted the Veteran had a slight limp on the left knee, the December 2006 VA examination reflects no complaints or findings of crepitation, clicks or snaps, grinding, instability, or subluxation, a May 2008 private medical record demonstrating the initial complaints of locking, popping, and instability and the initial findings of positive instability testing, Lachman's and crepitation, and the February 2010 VA examiner characterized the Veteran's instability as mild.  Moreover, the Veteran's reports throughout the pendency of the appeal period that he has continued to work as a mail carrier and sought treatment for his left knee approximately every six months, as supported by the medical evidence of record, demonstrates that he has retained significant functional use of the left knee with instability and laxity, given his description of his physical duties and activities.  

Therefore, there is no objective evidence of moderate or severe instability or subluxation that would more nearly approximate the criteria for a higher disability rating so as to warrant a disability rating in excess of the 10 percent currently assigned under Diagnostic Code 5257.  See 38 C.F.R. §§ 4.7, 4.71a.  Even considering the Veteran's subjective complaints of pain, as noted above, the medical evidence of record did not note any additional limitation of function demonstrated upon repetitive motion that would support a higher disability rating as demonstrated by the December 2006 and February 2010 VA examinations.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 202.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's service-connected left knee does not reflect either dislocation of cartilage with frequent locking, pain and effusion into the joint, or impairment of the tibia or fibula, Diagnostic Codes 5258 and 5262 do not apply.  See id.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected left knee currently on appeal.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during a Travel Board hearing and during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his tendonitis of the left knee and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The Board has considered the Veteran's reports with respect to his current symptoms and their effects on his activities in evaluating his disability ratings in this decision.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent at any time since the date of claim on October 19, 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 10 percent disabling since that date, so his rating cannot be "staged" because the 10 percent rating represents his greatest level of functional impairment attributable to this condition since that date.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's tendonitis of the left knee should be rated at 10 percent, but no more, from October 19, 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 10 percent from October 19, 2006, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See statement of the case, dated June 2008, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent for tendonitis of the left knee is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


